Case 8:19-cv-00794-JLS-ADS Document 37 Filed 07/23/20 Page 1 of 3 Page ID #:345



    11 James R. Hawkins, Cal Bar No. 192925
       Gregory Mauro, Cal Bar No. 222239
    22 JAMES R. HAWKINS, APLC
       9880 Research Drive, Suite 200
    33 Irvine, California 92618
       Telephone: 949.387.7200
    44 Facsimile: 949.387.6676
       Email: james@jameshawkinsaplc.com
    55        greg@jameshawkinsaplc.com
        Attorneys for Plaintiffs ANTONIO
     66 NAVARRETE individually and on
         behalf of all others similarly situated
    77

    88                          UNITED STATES DISTRICT COURT

    99          CENTRAL DISTRICT OF CALIFORNIA, SOUTHERN DIVISION

   10
   10
   11 ANTONIO NAVARRETE, individually              Case No. 8:19-cv-00794-JLS-ADS
   11 and on behalf of all others similarly        Hon. Josephine L. Staton
   12 situated,
   12                                           PLAINTIFF’S NOTICE OF
   13                     Plaintiffs,
   13                                           MOTION AND MOTION FOR
   14         v.                                PRELIMINARY APPROVAL OF
   14                                           CLASS ACTION AND
   15    SPRINT/UNITED MANAGEMENT
   15    COMPANY, a Kansas Corporation;         REPRESENTATIVE ACTION
   16    SPRINT CORPORATION, a Kansas           SETTLEMENT; DECLARATIONS
   16    Corporation; and DOES 1-50, inclusive, OF CLASS COUNSEL JAMES
   17
   17                                           HAWKINS, GREGORY MAURO;
                        Defendants.
   18                                           DECLARATION OF PLAINTIFF
   18
                                                ANTONIO NAVARRETE;
   19
   19                                           DECLARAION OF SEAN
   20                                           HARTRANFT OF ILYM GROUP,
   20
                                                INC.; MEMORANDUM OF POINTS
   21
   21                                           AND AUTHORITIES; [PROPOSED]
   22                                           ORDER
   22
   23
   23
                                                   Date: November 20, 2020
                                                   Time: 10:30 a.m.
   24
   24
                                                   Courtroom: 10A
   25
   25
                                                   Complaint Filed: January 29, 2019
                                                   FAC: January 28, 2020
   26
   26
   27

   28
         PLAINTIFF’S NOTICE OF MOTION AND MOTION FOR PRELIMINARY
                   APPROVAL OF CLASS ACTION SETTLEMENT
Case 8:19-cv-00794-JLS-ADS Document 37 Filed 07/23/20 Page 2 of 3 Page ID #:346



    1   TO EACH PARTY AND COUNSEL OF RECORD FOR EACH PARTY:
    1
    2         YOU ARE HEREBY NOTIFIED THAT, on Friday, November 20, 2020
    2
    3   at 10:30 a.m. in Courtroom 10A of the United States District Court, Central District
    3
    4   of California, Southern Division, located at 411 West 4th Street, Santa Ana,
    4
    5   California 92701-4516, Plaintiff Antonio Navarrete (“Plaintiff”), on behalf of
    5
    6   himself and the proposed Class will and hereby does move the Court and
    6
    7   respectfully requests, without opposition from Defendant that the Court grant
    7
    8   preliminary approval of the parties’ settlement agreement of class action claims.
    8
    9         Through this Motion, Plaintiff requests that the Court issue an order:
    9
   10   granting preliminary approval of the proposed settlement; granting conditional
   10
   11   certification of the Class; appointing ILYM Group, Inc. as the administrator; and
   11
   12   authorizing the mailing of the proposed class notice. Plaintiff also requests that the
   12
   13   Court issue an order approving James R. Hawkins and Gregory Mauro of James
   13
   14   Hawkins, APLC as counsel for Plaintiff and the Class, and approving Plaintiff as
   14
   15   the Class Representative.
   15
   16         This motion is made pursuant to Rule 23(e) of the Federal Rules of Civil
   16
   17   Procedure, which provides for court approval of the settlement of a purported class
   17
   18   action and allows the court to preliminarily certify a class for settlement purposes.
   18
   19   Plaintiff makes this motion on the grounds that the Settlement is fair, adequate, and
   19
   20   reasonable, is well within the range of reasonableness for possible final approval,
   20
   21   and the notice procedures proposed by the parties are adequate to ensure the
   21
   22   opportunity for Class Members to participate in, opt out of, or object to the
   22
   23   Settlement.
   23
   24         The Motion is based upon this notice of motion and motion for preliminary
   24
   25   approval of the Settlement, the memorandum of points and authorities concurrently
   25
   26   filed herewith in support thereof, along with the [Proposed] Order Granting
   26
   27   Preliminary Approval of Settlement and Setting a hearing for the final approval of
   28 the settlement, the concurrently filed Declarations of James R. Hawkins, Gregory
                                               -1-
        PLAINTIFF’S NOTICE OF MOTION AND MOTION FOR PRELIMINARY
                  APPROVAL OF CLASS ACTION SETTLEMENT
Case 8:19-cv-00794-JLS-ADS Document 37 Filed 07/23/20 Page 3 of 3 Page ID #:347



    1   Mauro, Antonio Navarrete and Sean Hartranft, the Parties’ settlement agreement,
    1
    2   and the Parties’ proposed class notice attached as Exhibit A and B to the settlement,
    2
    3   the files and records in this action, and any further evidence and argument that the
    3
    4   Court may receive at or before the hearing.
    4
    5         Pursuant to Local Rule 7-3, the parties’ counsels have met and conferred and
    5
    6   Defendant does not oppose this motion.
    6
    7
    7   Dated: July 23, 2020                  JAMES HAWKINS APLC
    8
    8                                         By: /s/ Gregory Mauro
    9
    9                                         James R. Hawkins, Esq.
   10                                         Gregory Mauro, Esq.
   10
   11                                         Attorneys for Plaintiff ANTONIO
   11                                         NAVARRETE and for Members
   12                                         of the Class and Subclasses
   12
   13
   13
   14
   14                             CERTIFICATE OF SERVICE
   15
   15         I hereby certify that on July 23, 2020 I electronically filed the foregoing with
   16
   16   the Clerk of the Court for the U.S. District Court, for the Central District of
   17
   17   California using the CM/ECF system. All participants are registered CM/ECF users
   18
   18   and will be served by the CM/ECF system.
   19
   19
   20
   20   Dated: July 23, 2020                     By: /s/ Gregory Mauro
   21                                               GREGORY MAURO, ESQ.
   21
   22
   22
   23
   23
   24
   24
   25
   25
   26
   26
   27

   28
                                                  -2-
        PLAINTIFF’S NOTICE OF MOTION AND MOTION FOR PRELIMINARY
                  APPROVAL OF CLASS ACTION SETTLEMENT
